DETAILED ACTION
	This is a final office action in response to amendments filed 07/11/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the specification objection have been considered but are not persuasive. As described below, the objection to the specification is not whether Fig. 6B is an example of the ADV being within the second predetermined proximity. The objection is because Fig. 6B is described as being within the first predetermined proximity in paragraph 58 and not within the first predetermined proximity in paragraph 59. The contradicting statements make it unclear whether Fig. 6B is an example of the ADV being within the first predetermined proximity.

Specification
The disclosure is objected to because of a contradiction within the specification. Paragraph [0058] states that Fig. 6B is an example of ADV 601 being within a first predetermined proximity – “if it is further determined that ADV 601 is within a first predetermined proximity of motion trajectory boundary 611 as shown in Figure 6B (e.g., crossing motion trajectory boundary 611), it is determined whether ADV 601 is within a second predetermined proximity of safe drivable area boundary 612.” 
In the next paragraph [0059] it is stated that Fig. 6B is an example of ADV 601 not being within a first predetermined proximity – “If it is determined that ADV 601 is within the second predetermined proximity, i.e. not close to point A in Figure 6B, but it is not within the first predetermined proximity, as shown in Figure 6B in this example…”. 
Because these two bolded phrases are contradictory statements it is unclear if Fig. 6B is an example of the ADV being within a first predetermined proximity. If Fig. 6B is an example of the ADV being within a first predetermined proximity, as described by paragraph 58, then examiner recommends amending paragraph 59 to state that Fig. 6B is an example of the ADV being within a first predetermined proximity. If Fig. 6B is an example of the ADV not being within a first predetermined proximity as described by paragraph 59, then examiner recommends amending paragraph 58 to state that Fig. 6B is an example of the ADV not being with a first predetermined proximity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 20150353084) in view of Gowda (US 20190389487).
Regarding claim 1, Schroeder teaches a computer-implemented method for operating an autonomous driving vehicle ([0017] discusses a computer implemented method for vehicle control with [0019] stating that the method is advantageous for an autonomous vehicle), the method comprising: 
obtaining a motion trajectory boundary based on a trajectory that has been planned to drive an autonomous driving vehicle (ADV) for a next time period ([0056] “FIG. 5 shows the checking of a collision-prone setpoint trajectory which has been ascertained or calculated” where the setpoint trajectory is defined in [0052] as a representation of motion in a configuration space where it is interpreted that the trajectory is over a time period which is further supported by Fig. 5 showing the trajectory 501 as an area along the road which the vehicle may travel); 
determining, while the ADV is driving forward, a safe drivable area boundary for the ADV based on perception data perceiving a driving environment surrounding the ADV ([0050] “Using the recording device, the surroundings of vehicle 301 are thus recorded by sensor, so that a clearance is able to be ascertained based on the recorded surroundings. This clearance is indicated by reference numeral 311. That is to say that no objects are located in clearance 311. Thus, clearance 311 corresponds to a free or drivable travel area” with [0055] discussing refining the drivable area to configuration space 401 accounting for additional information from the objects with Fig. 5 showing an example of the process taking place while the vehicle is driving on a road), wherein the safe drivable area boundary defines an area around the ADV (Fig. 5 shows space 401 defining an area round vehicle 301) comprising: a first area extending backwards from the ADV a first distance (Fig. 5 shows space 401 as extending a distance backwards from vehicle 301) (Fig. 5 shows space 401 as extending a distance forwards from vehicle 301)
projecting the motion trajectory boundary and the safe drivable area boundary onto a map (Fig. 5 shows trajectory 501 and space 401 as being projected onto a map with [0052]-[0054] discussing calculating the space within a grid of cells); 
determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary (Fig. 5 shows the trajectory 501 and the drivable space 401 on a map in relation to the position of the vehicle 301); and 
performing a fail-safe action or a fail operational action based on the relative location of the ADV in view of the motion trajectory boundary and the safe drivable area boundary ([0056] discusses that when it is determined that a trajectory is collision-prone relative to the safe configuration space 401 leading the vehicle 301 to a collision with another vehicle then the trajectory is discarded and a new trajectory is ascertained, which is being interpreted as a fail operational action).
	While Schroeder teaches determining a safe drivable area behind a vehicle it does not explicitly teach a first distance based at least in part on a speed of the ADV and a speed of an object behind the ADV based on the perceiving of the driving environment surrounding the ADV.
Gowda teaches a first distance based at least in part on a speed of the ADV and a speed of an object behind the ADV based on the perceiving of the driving environment surrounding the ADV ([0012] discusses determining whether a following vehicle detected using radar is within a safe distance behind the vehicle using the following vehicle’s speed with [0026] discussing using both the speed of the own vehicle and the following vehicle to determine the safe distance).
	Schroeder teaches utilizing sensors behind a vehicle. Gowda teaches using rear sensors to determine that an object behind the vehicle is a safe distance away. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Schroeder and modify it with the safe distance determination of Gowda as Gowda teaches that it allows for providing a warning to the driver that an object may be approaching too closely and providing a suggestion to avoid the dangerous situation making the system safer. 

Regarding claim 2, Schroeder teaches wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory ([0056] “FIG. 5 shows the checking of a collision-prone setpoint trajectory which has been ascertained or calculated” where the setpoint trajectory is defined in [0052] as a representation of motion in a configuration space where it is interpreted that the trajectory is over a time period which is further supported by Fig. 5 showing the trajectory 501 as an area along the road which the vehicle may travel).

Regarding claim 12, Schroeder teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (Claim 7 describes the inventive system as being implemented with “a computer readable medium having a computer program, which is executable by a processor”), the operations comprising: 
obtaining a motion trajectory boundary based on a trajectory that has been planned to drive an autonomous driving vehicle (ADV) for a next time period ([0056] “FIG. 5 shows the checking of a collision-prone setpoint trajectory which has been ascertained or calculated” where the setpoint trajectory is defined in [0052] as a representation of motion in a configuration space where it is interpreted that the trajectory is over a time period which is further supported by Fig. 5 showing the trajectory 501 as an area along the road which the vehicle may travel);
determining, while the ADV is driving forward, a safe drivable area boundary for the ADV based on perception data perceiving a driving environment surrounding the ADV ([0050] “Using the recording device, the surroundings of vehicle 301 are thus recorded by sensor, so that a clearance is able to be ascertained based on the recorded surroundings. This clearance is indicated by reference numeral 311. That is to say that no objects are located in clearance 311. Thus, clearance 311 corresponds to a free or drivable travel area” with [0055] discussing refining the drivable area to configuration space 401 accounting for additional information from the objects with Fig. 5 showing an example of the process taking place while the vehicle is driving on a road), wherein the safe drivable area boundary defines an area around the ADV (Fig. 5 shows space 401 defining an area round vehicle 301) comprising: a first area extending backwards from the ADV a first distance (Fig. 5 shows space 401 as extending a distance backwards from vehicle 301) (Fig. 5 shows space 401 as extending a distance forwards from vehicle 301);
projecting the motion trajectory boundary and the safe drivable area boundary onto a map (Fig. 5 shows trajectory 501 and space 401 as being projected onto a map with [0052]-[0054] discussing calculating the space within a grid of cells); 
determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary (Fig. 5 shows the trajectory 501 and the drivable space 401 on a map in relation to the position of the vehicle 301); and 
performing a fail-safe action or a fail operational action based on the relative location of the ADV in view of the motion trajectory boundary and the safe drivable area boundary ([0056] discusses that when it is determined that a trajectory is collision-prone relative to the safe configuration space 401 leading the vehicle 301 to a collision with another vehicle then the trajectory is discarded and a new trajectory is ascertained, which is being interpreted as a fail operational action).
While Schroeder teaches determining a safe drivable area behind a vehicle it does not explicitly teach a first distance based at least in part on a speed of the ADV and a speed of an object behind the ADV based on the perceiving of the driving environment surrounding the ADV.
Gowda teaches a first distance based at least in part on a speed of the ADV and a speed of an object behind the ADV based on the perceiving of the driving environment surrounding the ADV ([0012] discusses determining whether a following vehicle detected using radar is within a safe distance behind the vehicle using the following vehicle’s speed with [0026] discussing using both the speed of the own vehicle and the following vehicle to determine the safe distance).
	Schroeder teaches utilizing sensors behind a vehicle. Gowda teaches using rear sensors to determine that an object behind the vehicle is a safe distance away. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Schroeder and modify it with the safe distance determination of Gowda as Gowda teaches that it allows for providing a warning to the driver that an object may be approaching too closely and providing a suggestion to avoid the dangerous situation making the system safer. 

Regarding claim 13, Schroeder teaches wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory ([0056] “FIG. 5 shows the checking of a collision-prone setpoint trajectory which has been ascertained or calculated” where the setpoint trajectory is defined in [0052] as a representation of motion in a configuration space where it is interpreted that the trajectory is over a time period which is further supported by Fig. 5 showing the trajectory 501 as an area along the road which the vehicle may travel).

Regarding claim 17, Schroeder teaches a data processing system ([0017] discusses a computer implemented method for vehicle control), comprising: 
a processor (Claim 7 describes the inventive system as being implemented with “a computer readable medium having a computer program, which is executable by a processor”); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Claim 7 describes the inventive system as being implemented with “a computer readable medium having a computer program, which is executable by a processor”), the operations including: 
obtaining a motion trajectory boundary based on a trajectory that has been planned to drive an autonomous driving vehicle (ADV) for a next time period ([0056] “FIG. 5 shows the checking of a collision-prone setpoint trajectory which has been ascertained or calculated” where the setpoint trajectory is defined in [0052] as a representation of motion in a configuration space where it is interpreted that the trajectory is over a time period which is further supported by Fig. 5 showing the trajectory 501 as an area along the road which the vehicle may travel);
determining, while the ADV is driving forward, a safe drivable area boundary for the ADV based on perception data perceiving a driving environment surrounding the ADV ([0050] “Using the recording device, the surroundings of vehicle 301 are thus recorded by sensor, so that a clearance is able to be ascertained based on the recorded surroundings. This clearance is indicated by reference numeral 311. That is to say that no objects are located in clearance 311. Thus, clearance 311 corresponds to a free or drivable travel area” with [0055] discussing refining the drivable area to configuration space 401 accounting for additional information from the objects with Fig. 5 showing an example of the process taking place while the vehicle is driving on a road), wherein the safe drivable area boundary defines an area around the ADV (Fig. 5 shows space 401 defining an area round vehicle 301) comprising: a first area extending backwards from the ADV a first distance (Fig. 5 shows space 401 as extending a distance backwards from vehicle 301) , and a second area extending forwards from the ADV a second distance (Fig. 5 shows space 401 as extending a distance forwards from vehicle 301); 
projecting the motion trajectory boundary and the safe drivable area boundary onto a map (Fig. 5 shows trajectory 501 and space 401 as being projected onto a map with [0052]-[0054] discussing calculating the space within a grid of cells);
determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary (Fig. 5 shows the trajectory 501 and the drivable space 401 on a map in relation to the position of the vehicle 301); and 
performing a fail-safe action or a fail operational action based on the relative location of the ADV in view of the motion trajectory boundary and the safe drivable area boundary ([0056] discusses that when it is determined that a trajectory is collision-prone relative to the safe configuration space 401 leading the vehicle 301 to a collision with another vehicle then the trajectory is discarded and a new trajectory is ascertained, which is being interpreted as a fail operational action).
While Schroeder teaches determining a safe drivable area behind a vehicle it does not explicitly teach a first distance based at least in part on a speed of the ADV and a speed of an object behind the ADV based on the perceiving of the driving environment surrounding the ADV.
Gowda teaches a first distance based at least in part on a speed of the ADV and a speed of an object behind the ADV based on the perceiving of the driving environment surrounding the ADV ([0012] discusses determining whether a following vehicle detected using radar is within a safe distance behind the vehicle using the following vehicle’s speed with [0026] discussing using both the speed of the own vehicle and the following vehicle to determine the safe distance).
	Schroeder teaches utilizing sensors behind a vehicle. Gowda teaches using rear sensors to determine that an object behind the vehicle is a safe distance away. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Schroeder and modify it with the safe distance determination of Gowda as Gowda teaches that it allows for providing a warning to the driver that an object may be approaching too closely and providing a suggestion to avoid the dangerous situation making the system safer. 

Regarding claim 18, Schroeder teaches wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory ([0056] “FIG. 5 shows the checking of a collision-prone setpoint trajectory which has been ascertained or calculated” where the setpoint trajectory is defined in [0052] as a representation of motion in a configuration space where it is interpreted that the trajectory is over a time period which is further supported by Fig. 5 showing the trajectory 501 as an area along the road which the vehicle may travel).


Claims 3, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda and further in view of Mahabadi (US 20180356819).
Regarding claim 3, Schroeder teaches determining a motion trajectory of a vehicle in three dimensional space. It does not explicitly teach wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules
Mahabadi teaches wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules ([0063] discusses the trajectory control system including a host vehicle process unit providing position and kinematic constraints with [0064] discussing the trajectory planning system including free-space constraints with [0060] discussing this as including other road users and obstacles on the road and [0074] further discussing the trajectory including a velocity profile of the host vehicle).
Schroeder teaches determining a motion trajectory of a vehicle. Mahabadi teaches determining a boundary of the motion trajectory based on obstacles and the speed and location of the vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of Schroeder and modify it with the motion trajectory boundary of Mahabadi as defining the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).

Regarding claim 6, Schroeder teaches showing a vehicle’s relation to the motion trajectory and the safe drivable area. It does not teach wherein determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary comprises: 
determining whether the ADV is within a first predetermined proximity of the motion trajectory boundary on the map; and
performing at least one of the fail-safe action or the fail operational action, in response to determining that the ADV is within the first predetermined proximity of the motion trajectory boundary.
Mahabadi teaches wherein determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary comprises: 
determining whether the ADV is within a first predetermined proximity of the motion trajectory boundary on the map ([0065] discusses the controller 330 generating commands to the vehicle to implement the trajectory along a path of waypoints with Fig. 5 showing the vehicle being mapped along waypoints and including a velocity profile with the vehicle changing speed to implement the waypoints being interpreted to be considering the proximity of the vehicle to the waypoints of the trajectory); and 
performing at least one of the fail-safe action or the fail operational action, in response to determining that the ADV is within the first predetermined proximity of the motion trajectory boundary ([0065] discusses the commands from the controller to the vehicle to implement the trajectory including a velocity profile with brake/accelerator commands).
Schroeder teaches determining if a collision will occur based on a motion trajectory and a safe drivable area. Mahabadi teaches determining the proximity of the vehicle to the motion trajectory and braking within a certain proximity. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of Schroeder and modify it with the proximity of Mahabadi as determining the proximity of the vehicle to the motion trajectory allows for the system to monitor and change its progress with regard to surrounding obstacles (i.e. slowing down if it is determined that the vehicle is close to a preceding vehicle) making the system safer.

Regarding claim 14, Schroeder teaches determining a motion trajectory of a vehicle in three dimensional space. It does not explicitly teach wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules.
Mahabadi teaches wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules ([0063] discusses the trajectory control system including a host vehicle process unit providing position and kinematic constraints with [0064] discussing the trajectory planning system including free-space constraints with [0060] discussing this as including other road users and obstacles on the road and [0074] further discussing the trajectory including a velocity profile of the host vehicle).
Schroeder teaches determining a motion trajectory of a vehicle. Mahabadi teaches determining a boundary of the motion trajectory based on obstacles and the speed and location of the vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of Schroeder and modify it with the motion trajectory boundary of Mahabadi as defining the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).

Regarding claim 19, Schroeder teaches determining a motion trajectory of a vehicle in three dimensional space. It does not explicitly teach wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules.
Mahabadi teaches wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules ([0063] discusses the trajectory control system including a host vehicle process unit providing position and kinematic constraints with [0064] discussing the trajectory planning system including free-space constraints with [0060] discussing this as including other road users and obstacles on the road and [0074] further discussing the trajectory including a velocity profile of the host vehicle).
Schroeder teaches determining a motion trajectory of a vehicle. Mahabadi teaches determining a boundary of the motion trajectory based on obstacles and the speed and location of the vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of Schroeder and modify it with the motion trajectory boundary of Mahabadi as defining the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).

Claims 4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda and further in view of Taguchi (US 20090048768).
Regarding claim 4, Schroeder teaches wherein the safe drivable area boundary is determined based on a distance between the ADV and each of one or more obstacles identified based on the perception data according to a set of one or more safety clearance rules ([0050] “Using the recording device, the surroundings of vehicle 301 are thus recorded by sensor, so that a clearance is able to be ascertained based on the recorded surroundings. This clearance is indicated by reference numeral 311. That is to say that no objects are located in clearance 311. Thus, clearance 311 corresponds to a free or drivable travel area”), .
Schroeder teaches determining a drivable area around a vehicle using with Figure 5 showing that the sensors detect obstacles in front of and behind the vehicle, but does not explicitly teach wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV.
Taguchi teaches wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV ([0061]-[0062] discuss monitoring the drivable area between a leading vehicle and a trailing vehicle where the leading vehicle is interpreted as an obstacle in front of the vehicle and the trailing vehicle is interpreted as an obstacle behind the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area defined by obstacles of Schroeder and modify it with the obstacles being in front of and behind the vehicle of Taguchi as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 15, Schroeder teaches wherein the safe drivable area boundary is determined based on a distance between the ADV and each of one or more obstacles identified based on the perception data according to a set of one or more safety clearance rules ([0050] “Using the recording device, the surroundings of vehicle 301 are thus recorded by sensor, so that a clearance is able to be ascertained based on the recorded surroundings. This clearance is indicated by reference numeral 311. That is to say that no objects are located in clearance 311. Thus, clearance 311 corresponds to a free or drivable travel area”), .
Schroeder teaches determining a drivable area around a vehicle using with Figure 5 showing that the sensors detect obstacles in front of and behind the vehicle, but does not explicitly teach wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV.
Taguchi teaches wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV ([0061]-[0062] discuss monitoring the drivable area between a leading vehicle and a trailing vehicle where the leading vehicle is interpreted as an obstacle in front of the vehicle and the trailing vehicle is interpreted as an obstacle behind the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area defined by obstacles of Schroeder and modify it with the obstacles being in front of and behind the vehicle of Taguchi as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 20, Schroeder teaches wherein the safe drivable area boundary is determined based on a distance between the ADV and each of one or more obstacles identified based on the perception data according to a set of one or more safety clearance rules ([0050] “Using the recording device, the surroundings of vehicle 301 are thus recorded by sensor, so that a clearance is able to be ascertained based on the recorded surroundings. This clearance is indicated by reference numeral 311. That is to say that no objects are located in clearance 311. Thus, clearance 311 corresponds to a free or drivable travel area”), 
Schroeder teaches determining a drivable area around a vehicle using with Figure 5 showing that the sensors detect obstacles in front of and behind the vehicle, but does not explicitly teach wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV.
Taguchi teaches wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV ([0061]-[0062] discuss monitoring the drivable area between a leading vehicle and a trailing vehicle where the leading vehicle is interpreted as an obstacle in front of the vehicle and the trailing vehicle is interpreted as an obstacle behind the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area defined by obstacles of Schroeder and modify it with the obstacles being in front of and behind the vehicle of Taguchi as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda and Taguchi and further in view of Zhao (US 20190367021).
Regarding claim 5, Schroeder teaches the area defined by the safe drivable area boundary comprises a third area extending sideways from the ADV a second distance into a lane of the lane configuration next to the ADV (Fig. 5 shows the drivable space 401 encompassing the area extending sideways from the vehicle) but does not explicitly teach wherein the safe drivable area boundary is determined further based on a lane configuration of one or more lanes of a road in which the ADV is located, the lane configuration is obtained based on map data of the map.
Zhao teaches wherein the safe drivable area boundary is determined further based on a lane configuration of one or more lanes of a road in which the ADV is located, the lane configuration is obtained based on map data of the map ([0160] “the drivable area can be extracted from an HD map based on the current location of the AV 912. The drivable area can be bounded by the left and right boundaries of a lane (or a road, or some other region) in which the AV 912 is located”), and the area defined by the safe drivable area boundary comprises a third area extending sideways from the ADV a second distance into a lane of the lane configuration next to the ADV ([0161] discusses using the process 800 to create an adjusted drivable area 964 with Fig. 9 showing the adjusted drivable area 964 extending sideways from the vehicle into a lane next to the vehicle).
Schroeder teaches determining a safe drivable area. Zhao teaches utilizing, in part, maps and lane boundaries to determine a safe drivable area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area boundary of Schroeder and modify it to incorporate maps and boundaries as Zhao teaches that this will allow for the vehicle to be driven legally and safely ([0160]-[0161]).

Regarding claim 16, Schroeder teaches determining a safe drivable area but does not explicitly teach wherein the safe drivable area boundary is determined further based on a lane configuration of one or more lanes of a road in which the ADV is located, the lane configuration is obtained based on map data of the map.
Zhao teaches wherein the safe drivable area boundary is determined further based on a lane configuration of one or more lanes of a road in which the ADV is located, the lane configuration is obtained based on map data of the map ([0160] “the drivable area can be extracted from an HD map based on the current location of the AV 912. The drivable area can be bounded by the left and right boundaries of a lane (or a road, or some other region) in which the AV 912 is located”)
Schroeder teaches determining a safe drivable area. Zhao teaches utilizing, in part, maps and lane boundaries to determine a safe drivable area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area boundary of Schroeder and modify it to incorporate maps and boundaries as Zhao teaches that this will allow for the vehicle to be driven legally and safely ([0160]-[0161]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda and Mahabadi and further in view of Clarke (US 20150151725) and Oltmann (WO 2019228776).
Regarding claim 7, Schroeder does not teach further comprising: 
determining whether the ADV is within a second predetermined proximity of the safe drivable area boundary, in response to determining that the ADV is within the first predetermined proximity of the motion trajectory boundary; and
in response to determining that the ADV is not within the second predetermined proximity, 
generating a warning signal to a primary autonomous driving system, and 
transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action.
Clarke teaches further comprising: 
determining whether the ADV is within a second predetermined proximity of the safe drivable area boundary, in response to determining that the ADV is within a first predetermined proximity of the motion trajectory boundary ([0344] discusses the system 100 determining if the primary vehicle 200a has exceeded a second predetermined threshold distance with the target vehicle with the distance being dependent on collision avoidance with the target vehicle and herein being interpreted as a safe drivable boundary).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Schroeder and further modify it with the proximity threshold of Clarke as assigning reactions to different threshold distances allows the system to dynamically adapt to a potential collision situation, making the driving more efficient. 
Clarke does not teach in response to determining that the ADV is not within the second predetermined proximity, 
generating a warning signal to a primary autonomous driving system (), and 
transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action ().
Oltmann teaches in response to determining that the ADV is not within the second predetermined proximity, 
generating a warning signal to a primary autonomous driving system ([0127]-[0129] discuss the secondary control unit NSG taking over vehicle control from the main control device HSG herein being interpreted as a warning signal), and 
transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action ([0127]-[0129] discuss the secondary control unit NSG taking over vehicle control and carrying out an emergency target trajectory herein being interpreted as a fail operational action).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Schroeder and further modify it with the secondary control unit of Oltmann as Oltmann teaches that using a secondary control unit for emergency braking control will allow the system to perform emergency braking even if the primary control unit or associated equipment fails [0149]. 



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda, Mahabadi, Clarke and Oltmann and further in view of Shiraishi (2002 - Crash Zones Based On Driver’s Collision Avoidance Operation for Its).
Regarding claim 8, Schroeder does not teach wherein transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map;
initiating the fail-safe action if the ADV is determined within the low speed zone; and 
initiating the fail operational action if the ADV is not within the low speed zone.
Mahabadi teaches wherein transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action ([0065] discusses the commands from the controller to the vehicle to implement the trajectory including a velocity profile with brake/accelerator commands herein being interpreted as the fail-safe action) comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map ([0074] discusses the velocity profile of the trajectory with the velocity profile being determined on one or more factors including road speed limits with [0047] discussing generating kinematic constraints on the vehicle using map data and [0061] discussing map data being used to determine boundary constraints); 
Schroeder teaches determining a motion trajectory of a vehicle. Mahabadi teaches determining a boundary of the motion trajectory based on obstacles and the speed and location of the vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of Schroeder and modify it with the motion trajectory boundary of Mahabadi as defining the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).
Mahabadi does not teach initiating the fail-safe action if the ADV is determined within the low speed zone; and 
initiating the fail operational action if the ADV is not within the low speed zone.
Shiraishi teaches initialing the fail-safe action if the ADV is determined within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (1) of applying the brakes and stopping before the vehicle reaches the obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (under a certain speed, you can still brake and avoid the collision)); and 
initiating the fail operational action if the ADV is not within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (2) of steering the vehicle around an obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (over a certain speed, you can have to steer to avoid the collision)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Schroeder and further modify it with the reactions of Shiraishi as having different reactions dependent on the speed allows the system to choose the action that would be safest given the speed of the vehicle making the overall system safer.

Regarding claim 9, Schroeder does not teach wherein in response to determining that the ADV is within the second predetermined proximity, the method further comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map
transmitting a second signal to the secondary autonomous driving system to activate the fail-safe action if the ADV is determined within the low speed zone; and 
transmitting a third signal to the secondary autonomous driving system to activate the fail operational action if the ADV is not within the low speed zone.
Mahabadi teaches wherein in response to determining that the ADV is within the second predetermined proximity, the method further comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map ([0074] discusses the velocity profile of the trajectory with the velocity profile being determined on one or more factors including road speed limits with [0047] discussing generating kinematic constraints on the vehicle using map data and [0061] discussing map data being used to determine boundary constraints); 
Mahabadi teaches transmitting a signal to the secondary autonomous driving system to activate the fail-safe action ([0065] discusses the commands from the controller to the vehicle to implement the trajectory including a velocity profile with brake/accelerator commands herein being interpreted as the fail-safe action).
Schroeder teaches determining a motion trajectory of a vehicle. Mahabadi teaches determining a boundary of the motion trajectory based on obstacles and the speed and location of the vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of Schroeder and modify it with the motion trajectory boundary of Mahabadi as defining the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).
Mahabadi does not explicitly teach transmitting a second signal to the secondary autonomous driving system to activate the fail-safe action if the ADV is determined within the low speed zone; and 
transmitting a third signal to the secondary autonomous driving system to activate the fail operational action if the ADV is not within the low speed zone.
Shiraishi teaches transmitting a second signal to the secondary autonomous driving system to activate the fail-safe action if the ADV is determined within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (1) of applying the brakes and stopping before the vehicle reaches the obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (under a certain speed, you can still brake and avoid the collision); and 
transmitting a third signal to the secondary autonomous driving system to activate the fail operational action if the ADV is not within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (2) of steering the vehicle around an obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (over a certain speed, you can have to steer to avoid the collision).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Schroeder and further modify it with the reactions of Shiraishi as having different reactions dependent on the speed allows the system to choose the action that would be safest given the speed of the vehicle making the overall system safer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda and further in view of Magzimof (US 20190385460).
Regarding claim 10, Schroeder teaches , and wherein the fail operational action comprises controlling the ADV to move according to an alternative trajectory ([0056] discusses that when it is determined that a trajectory is collision-prone relative to the safe configuration space 401 leading the vehicle 301 to a collision with another vehicle then the trajectory is discarded and a new trajectory is ascertained, which is being interpreted as a fail operational action).
Schroeder teaches modifying a trajectory but does not explicitly teach modifying the trajectory using a fail-safe action, wherein the fail-safe action comprises emergency braking when the first distance exceeds a threshold.
Magzimof teaches modifying a trajectory of a vehicle using a fail-safe action wherein the fail-safe action comprises emergency braking when the first distance exceeds a threshold ([0039] discusses performing an emergency stop of a vehicle when the distance to a boundary falls below a predetermined distance threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified trajectory of Schroeder and modify it with the emergency braking after a distance threshold of Magzimof as this would allow for automatic braking to occur without the intervention of an operator creating a more efficient system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Gowda and further in view of Oltmann.
Regarding claim 11, Schroeder teaches wherein the motion trajectory boundary and the safe drivable area boundary are determined by a primary autonomous driving system ([0046] “Device 201 includes a recording apparatus 203 for recording the surroundings of the vehicle. Device 201 further includes a processing device 205 for ascertaining a clearance based on the recorded surroundings and for checking the setpoint trajectory for freedom from collision based on the clearance, in order to be able to ascertain whether driving on the setpoint trajectory would result in a collision or not”), .
Schroeder does not explicitly teach wherein the fail-safe action and the fail operational action are performed by a secondary autonomous driving system serving as a standby system with respect to the primary autonomous driving system. Oltmann teaches wherein the fail-safe action and the fail operational action are performed by a secondary autonomous driving system serving as a standby system with respect to the primary autonomous driving system ([0127]-[0129] discuss the secondary control unit NSG taking over vehicle control from the main control device HSG and carrying out an emergency target trajectory herein being interpreted as a fail operational action with [0130] giving an example of the emergency trajectory including a stop position ahead in your own lane herein being interpreted as a fail-safe action).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of Schroeder and modify it with the secondary control unit of Oltmann as Oltmann teaches that using a secondary control unit for emergency braking control will allow the system to perform emergency braking even if the primary control unit or associated equipment fails [0149].
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664